                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


CHARLES DENNIS POLING,

          Plaintiff,

v.                                        Civil Action No. 5:19CV238
                                                             (STAMP)
WISE SERVICES, INC.,
a foreign for profit corporation
and RHYS WADE WILLIAMS,
an individual,

          Defendants.


                   MEMORANDUM OPINION AND ORDER
             GRANTING DEFENDANT WISE SERVICES, INC.’S
         MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

                            I.   Background

      The plaintiff, Charles Dennis Poling (“Poling”), filed an

amended complaint against Wise Services, Inc. (“Wise”) and Rhys

Wade Williams (“Williams”). ECF No. 29. In his amended complaint,

plaintiff Poling alleges that defendant Williams was an employee of

defendant Wise, and was working for defendant Wise when he rear-

ended a vehicle in which plaintiff Poling was a guest passenger.

Id.   at 2.     Plaintiff Poling alleges that defendant Williams

futilely attempted to separate the two vehicles after the accident

and subsequently left the scene of the accident in violation of

West Virginia law.     Id. at 3.   Plaintiff Poling further asserts

that defendant Wise has a habit of allowing employees to use

company vehicles for personal use and that defendant Williams

believed he had permission to use the vehicle involved in the
accident.   Id.   Plaintiff Poling asserts that both defendants Wise

and Williams were negligent and states that as a direct and

proximate   result   of   the   defendants’   negligence,   he   sustained

serious bodily injury.     Id.

     Defendant Wise filed a motion to dismiss plaintiff Poling’s

amended complaint pursuant to Federal Rule of Civil Procedure

12(b)(6) (ECF No. 30) and a memorandum in support of the motion

(ECF No. 30-1).      In support of the motion to dismiss, defendant

Wise first asserts that defendant Williams stole defendant Wise’s

vehicle, attaching a criminal complaint, docket and journal entry,

and Ohio Uniform Incident Report.        Id. at 5; ECF No. 30-2.   Second,

defendant Wise asserts that plaintiff Poling’s complaint does not

provide sufficient facts that would support a right to recover

based on general negligence or negligent supervision.        Id. at 6-7.

Specifically, defendant Wise states that plaintiff Poling has not

pleaded sufficient facts that would demonstrate that it should have

known about defendant Williams’ “propensity” to steal its vehicle,

which is a necessary element to either a claim for negligence or

negligent supervision. Id. at 7-8. Third, defendant Wise contends

that West Virginia Code § 17C-14-1 does not give rise to a cause of

action because: (1) that code section was repealed in 2018 (citing

Curran v. Owens, 15 W. Va. 208 (1879)); and (2) even if the code

section is applicable, there is no affirmative duty set forth in

the code section that requires doors to be locked or an affirmative


                                     2
duty related to access to a vehicle.               Id. at 9-10.     Fourth,

defendant Wise asserts that plaintiff Poling’s claim for negligent

entrustment fails as a matter of law since defendant Williams’

criminal plea demonstrates that defendant Wise did not entrust a

vehicle to defendant Williams.        Id. at 10.     Fifth, defendant Wise

contends that defendant Williams’ criminal and negligent acts are

intervening acts which break the chain of causation and relieve

defendant Wise of liability.       Id. at 10.      Specifically, defendant

Wise cites West Virginia v. Fidelity & Casualty Co., 263 F. Supp.

88 (S.D. W. Va. 1967), for support that stealing a car, regardless

of whether the ignition is unlocked and/or the keys are in the

switch, relieves the owner of liability since the theft is an

intervening cause.       Id. at 12.   The defendant also cites Yourtree

v. Hubbard, 196 W. Va. 683, 474 S.E.2d 613 (1996), for support that

a   willful,   malicious,    or   criminal   act    breaks   the   chain   of

causation.     Id.

      Plaintiff Poling filed a response in opposition to defendant

Wise’s motion to dismiss.      ECF No. 31.   In his response, plaintiff

Poling first states that while defendant Williams has pleaded

guilty, he may have had legitimate affirmative defenses to the

charges.     Id. at 4.    Specifically, plaintiff Poling asserts that

“[i]t is a well established unwritten rule in the criminal defense

bar that a client should almost always take a misdemeanor plea when

his or her client is facing a felony which could incarcerate their


                                      3
client    for    substantial   amount        of    time,   especially    when     the

prosecution is offering a deal that does not involve jail time and

a minimum fine.”      Id.    Plaintiff Poling seeks formal discovery in

order to determine how defendant Williams came into possession of

defendant Wise’s vehicle.         Id.        Second, plaintiff Poling states

that defendant Williams’ guilty plea is irrelevant to the issue of

whether defendant Wise was negligent.               Id. at 4.    Third, plaintiff

Poling asserts that defendant Wise violated West Virginia Code

§ 17C-14-1 since defendant Wise allegedly has a “careless and

negligent habit of allowing truck keys to be easily accessed by

employees.” Id. at 5. Plaintiff Poling states that discovery must

be conducted in order to determine how defendant Williams came into

possession of the truck keys or how he was able to drive the truck

off of defendant Wise’s property.                 Id.   Fourth, plaintiff Poling

asserts that Curran v. Owens was superseded by West Virginia Code

§ 2-2-8, and that West Virginia Code § 17C-14-1 was in effect at

the time that defendant Williams used defendant Wise’s vehicle.

Id. at 6.       Fifth, plaintiff Poling maintains that defendant Wise

negligently entrusted the vehicle to defendant Williams and that

defendant     Williams’     negligence       was    foreseeable.       Id.   at    7.

Plaintiff Poling then distinguishes Fidelity, stating that the

court    in   Fidelity    specifically       noted      that   two   separate   acts

occurred (i.e. a theft and a high speed chase) to alleviate the

defendant from liability, and that the facts here do not indicate


                                         4
that defendant Williams was being pursued by the police, but that

he   failed    to   see   the   vehicle       in   which   the   plaintiff    was   a

passenger.     Id. at 8-9.      Moreover, plaintiff Poling distinguishes

Yourtree, stating that in that case, the plaintiff was one of the

people responsible for the theft of the vehicle and, that here, the

plaintiff was not responsible for the theft of defendant Wise’s

vehicle.      Id. at 9.

        Defendant Wise then filed a reply.           ECF No. 32.    In its reply,

defendant Wise first states that defendant Williams’ criminal plea

is relevant to this matter since it establishes, as a matter of

law, that he stole the company vehicle.                    Id. at 2-3.       Second,

defendant Wise asserts that plaintiff Poling’s claim for negligent

entrustment fails as a matter of law given defendant Williams’

plea.     Id. at 3.       Third, defendant Wise states that plaintiff

Poling’s claims for negligence and negligent supervision fail as a

matter of law since the plaintiff has not provided sufficient facts

to address the necessary elements of the causes of action.                      Id.

at 3.    Specifically, defendant Wise states that there are no facts

that would demonstrate that it should have known about defendant

Williams’ propensity to steal its vehicle.                 Id. at 3-4.       Fourth,

defendant Wise contends that West Virginia Code § 17C-14-1 does not

give rise to a cause of action based upon the allegations in the

complaint because: (1) that code section was repealed in 2018; (2)

Curren v. Owens is good law and West Virginia Code § 2-2-8 is a


                                          5
savings statute applicable to only criminal laws; and (3) even if

the statute applied in this case, plaintiff Poling has failed to

plead any facts that establish that defendant Wise violated any of

the statute’s requirements.       Id. at 4-6.     Fifth, defendant Wise

states that defendant Williams’ criminal act breaks the chain of

causation.   Id. at 6-7.

     For the reasons stated below, this Court grants defendant

Wise’s motion to dismiss the plaintiff’s amended complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6) (ECF No. 30).

                           II.   Applicable Law

     In assessing a motion to dismiss for failure to state a claim

under Rule 12(b)(6), a court must accept all well-pled facts

contained in the complaint as true.          Nemet Chevrolet, Ltd v.

Consumeraffairs.com, Inc, 591 F.3d 250, 255 (4th Cir. 2009).

However, “legal conclusions, elements of a cause of action, and

bare assertions devoid of further factual enhancement fail to

constitute well-pled facts for Rule 12(b)(6) purposes.”             Id.

(citing Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)).        This Court

also declines to consider “unwarranted inferences, unreasonable

conclusions, or arguments.”       Wahi v. Charleston Area Med. Ctr.,

Inc., 562 F.3d 599, 615 n.26 (4th Cir. 2009).

     The purpose of a motion under Rule 12(b)(6) is to test the

formal sufficiency of the statement of the claim for relief; it is

not a procedure for resolving a contest about the facts or the


                                     6
merits of the case.       5B Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1356 (3d ed. 1998).               The Rule

12(b)(6) motion also must be distinguished from a motion for

summary judgment under Federal Rule of Civil Procedure 56, which

goes to the merits of the claim and is designed to test whether

there is a genuine issue of material fact.            Id.   For purposes of

the motion to dismiss, the complaint is construed in the light most

favorable to the party making the claim and essentially the court’s

inquiry   is   directed   to    whether    the   allegations   constitute   a

statement of a claim under Federal Rule of Civil Procedure 8(a).

Id. § 1357.

     A complaint should be dismissed “if it does not allege ‘enough

facts to state a claim to relief that is plausible on its face.’”

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).              “Facial

plausibility is established once the factual content of a complaint

‘allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Nemet Chevrolet,

591 F.3d at 256 (quoting Iqbal, 556 U.S. at 677). Detailed factual

allegations are not required, but the facts alleged must be

sufficient “to raise a right to relief above the speculative

level.”   Twombly, 550 U.S. at 555.

                               III.   Discussion

A. This Court Takes Judicial Notice of the Certified Copies of the
Criminal Complaint, the Docket and Journal Entry Pertaining to That

                                       7
Criminal Action and the Ohio Uniform Incident Report. However,
Such Materials Are Not Conclusive Evidence of Defendant Williams’
Guilt.

     Federal    Rule    of   Evidence       201   states   that   a   “court   may

judicially notice a fact that is not subject to reasonable dispute

because it . . . can be accurately and readily determined from

sources whose accuracy cannot reasonably be questioned.”                 Fed. R.

Evid. 201(b)(2).       “The court . . . must take judicial notice if a

party requests it and the court is supplied with the necessary

information.”    Id. at 201(c)(2).          Matters of public record may be

judicially noticed.      See Papasan v. Allain, 478 U.S. 265, 269 n.1

(1986) (taking notice of items in the public record, such as

documentation of the history of the Mississippi and school lands

grants).

     As a preliminary matter, in reaching its decision to grant

defendant Wise’s motion to dismiss, this Court takes judicial

notice of the certified copies of the criminal complaint pertaining

to defendant Williams’ use of the vehicle that ultimately collided

with the vehicle that plaintiff Poling was a guest passenger (ECF

No. 30-2 at 1), the docket and journal entry pertaining to that

criminal action (ECF No. 30-2 at 2), and the Ohio Uniform Incident

Report (ECF No. 30-2 at 3-7).       See Witthohn v. Fed. Ins. Co., 164

F. App’x 395, 396 (4th Cir. 2006) (holding that a district court

could take judicial notice of a complaint filed in state court in

deciding a motion to dismiss); Lolavar v. de Santibanes, 430 F.3d


                                        8
221, 224 n.2 (4th Cir. 2005) (taking judicial notice of court

records); Zavolta v. Henderson, No. 5:11CV55, 2011 WL 1790492, at

*2 (N.D. W. Va. May 10, 2011) (referring to a police report as a

public document and considering that report in the context of

deciding a motion to dismiss).

     In taking judicial notice of such materials, defendant Wise’s

motion to dismiss is not converted into a summary judgment motion.

See Pennington v. Teufel, 396 F. Supp. 2d 715, 718 (N.D. W. Va.

2005) (“When reaching its decision, the Court should consider only

the allegations contained in the complaint, the exhibits to the

complaint, matters of public record, and other similar materials

that are subject to judicial notice.”) (emphasis added); Zavolta,

2011 WL 1790492, at *2    (“This Court may consider . . . a public

document, without converting the motion to dismiss to a motion for

summary judgment.”); see also Grantham v. Ballard, No. 1:17CV95,

2018 WL 1895557, at *9 (N.D. W. Va. Jan. 16, 2018) (stating that a

motion for judgment on the pleadings is not converted into a

summary judgment motion “if the Court considers documents and facts

of which it may take judicial notice”).

     However,   this   Court   notes   that   when   considering   such

documents, this Court does not consider defendant Williams’ guilty

plea in the criminal action pertaining to defendant Williams’ use

of the vehicle that ultimately collided with the vehicle that

plaintiff Poling was a guest passenger as conclusive evidence of


                                  9
defendant Williams’ guilt.     See Gillespie v. Modern Woodmen of

America, 101 W. Va. 602, 133 S.E. 333 (1926) (holding that while a

plea of guilty may be received in a later civil case as an

admission of guilt, it may be overthrown by other evidence and the

weight of that plea of guilty becomes a jury question).

B. Regardless of Defendant Williams’ Plea of Guilty in a Criminal
Action, Plaintiff Poling’s Amended Complaint Fails to Allege the
Essential Elements of a General Negligence Claim.

     Plaintiff   Poling’s    amended   complaint   does   not   allege

sufficient facts, even when assumed as true, that defendant Wise

owed a duty to the plaintiff, that it breached that duty, and that

breach was the actual and proximate cause of the plaintiff’s

injury. “To recover in an action based on negligence the plaintiff

must prove that the defendant was guilty of . . . negligence and

that such negligence was the proximate cause of the injury of which

the plaintiff complains.”    Syl. Pt. 1, Atkinson v. Harman, 151 W.

Va. 1025, 158 S.E.2d 169, 171 (1967) (citation omitted).        “These

elements of duty, breach, and injury are essential to actionable

negligence and in the absence of any of them the action must fall.”

Id. at 173; see also McNeilly v. Greenbrier Hotel Corp., 16 F.

Supp. 3d 733, 738 (S.D. W. Va. 2014) (“The basic elements of a

negligence claim are duty, breach of that duty, causation, and

damages.”).




                                 10
     1. Defendant Wise is not vicariously liable for defendant
Williams’ alleged misconduct.

      Although defendant Williams allegedly engaged in certain

misconduct, such conduct does not automatically subject defendant

Wise to liability.     Under West Virginia law, “in order to charge

the master with the servant’s negligence, the servant must be

acting ‘in the course of his undertaking’ or ‘within the course of

his employment.’”     Cochran v. Michaels, 110 W. Va. 127, 157 S.E.

173, 174 (1931). In defining “scope of employment” for purposes of

vicarious liability, the Supreme Court of Appeals of West Virginia

has indicated that:

      “Scope of employment” is a relative term and requires a
      consideration of surrounding circumstances, including the
      character of the employment, the nature of the wrongful
      deed, the time and place of its commission and the
      purpose of the act.

      In general terms, it may be said that an act is within
      the course of employment, if: (1) it is something fairly
      and naturally incident to the business and (2) it is done
      while the servant was engaged upon the master’s business
      and is done, although mistakenly or ill-advisedly, with
      a view to further the master’s interests, or from some
      impulse or emotion which naturally grew out of or was
      incident to the attempt to perform the master’s business,
      and did not arise wholly from some external, independent
      and personal motive on the part of the servant to do the
      act upon his own account.

Foodland v. State, 207 W. Va. 392, 396, 532 S.E.2d 661, 665 (2000).

      Assuming all well-pled facts in the complaint are true and

viewing such facts in the light most favorable to plaintiff Poling,

the   alleged   misconduct   in   this   case   seems   to   have   been   for

defendant Williams’ own personal interests.             His alleged use of

                                    11
defendant Wise’s vehicle does not seem to be conduct that would be

considered to arise fairly and naturally from defendant Wise’s

business, with a view to further defendant Wise’s interests, or

incident to the attempt to perform his duties for defendant Wise’s

business. Accordingly, defendant Wise cannot be vicariously liable

for such misconduct.

     2. Regardless of Defendant Williams’ Plea of       Guilty in a
Criminal Action, and Assuming that Plaintiff             Poling Has
Sufficiently Pled Facts to Establish that Defendant      Wise Owed a
Duty to the Plaintiff, the Plaintiff Has Failed to      Sufficiently
Plead Facts to Establish that Defendant Wise Breached   Such a Duty.

      “Duty is a question of whether the defendant is under any

obligation for the benefit of the particular plaintiff, and in

negligence cases, the duty is always the same, to conform to the

legal standard of reasonable conduct in light of the apparent

risk.”   Robertson v. LeMaster, 171 W. Va. 607, 611 301 S.E.2d 563,

568 (1983) (internal quotation marks omitted).    The scope of the

duty owed to another is focused on the foreseeability of injury.

Id.   “Due care is a relative term and depends on time, place, and

other circumstances. It should be in proportion to the danger

apparent and within reasonable anticipation.” Id. at 612 (internal

quotation marks omitted).

      This Court assumes that defendant Wise owed a duty of care to

plaintiff Poling.   The main issue presented by the facts of this

case is whether plaintiff Poling has pled sufficient facts that,

prior to the accident, defendant Wise created a foreseeable risk of


                                 12
harm to the plaintiff.    Specifically, plaintiff Poling states that

defendant Wise has a habit of allowing employees to use company

vehicles for personal use and that defendant Williams believed he

had permission to use the vehicle involved in the accident.          In

other words, plaintiff Poling seems to argue that defendant Wise’s

habit was the actual and proximate cause of his injury.       However,

plaintiff Poling has not pled sufficient facts within his amended

complaint “to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555.        Specifically, in plaintiff Poling’s

amended   complaint,     the   plaintiff   only   provides   conclusory

statements that defendant Wise has a habit of allowing use of

company vehicles.   Not only does plaintiff Poling fail to discuss

any facts to support such statements, but the plaintiff also fails

to discuss the nexus between such a habit and the alleged harm

sustained by the plaintiff.     “[B]are assertions devoid of further

factual enhancement fail to constitute well-pled facts for Rule

12(b)(6) purposes.” Nemet, 591 F.3d at 255. Indeed, “[j]udges are

trusted to prevent ‘fishing expeditions’ or an undirected rummaging

. . . for evidence of some unknown wrongdoing.”      Cuomo v. Clearing

House Ass’n, L.L.C., 557 U.S. 519, 531 (2009).

     Moreover, plaintiff Poling’s reliance on West Virginia Code

§ 17C-14-1 is unfounded since that statute was repealed in 2018.

“[A] court is to apply a law in effect at the time it renders its

decision.”   Bradley v. School Bd. of City of Richmond, 416 U.S.


                                   13
696, 716 (1974).    However, although the precise category of cases

have not been clearly delineated, an exception has been made in

circumstances to prevent manifest injustice, which may include

private cases between individuals.       Id. at 717.    This Court

perceives no such threat of manifest injustice in this case.   This

Court declines, accordingly, to find the circumstances in this case

as an exception to the general rule.      Further, West Virginia’s

savings statute, namely West Virginia Code § 2-2-8, does not seem

to be applicable here.     As stated in State ex rel. Arbogast v.

Mohn, under West Virginia law, “the statute in force at the time of

the commission of an offense governs the character of the offense

and, generally, the punishment prescribed thereby.     This rule is

derived from W. Va. Code s 2-2-8.”     164 W. Va. 6, 9, 260 S.E.2d

820, 822-23 (1979).    The Court explains that West Virginia Code

§ 2-2-8 was enacted in order to respond to issues that were created

by the common law doctrine of abatement. Id.   Under that doctrine,

“the repeal of a criminal statute, without the inclusion by the

Legislature of a specific savings clause, operated as a discharge

from criminal liability of all persons who had committed offenses

under the old law and had not been tried prior to the date of the

repeal.”   Id.     The Supreme Court of Appeals of West Virginia

explains that West Virginia Code § 2-2-8 “is to be read as a

proviso to any repealing act which does not contain an express

savings clause, and operates to preserve prosecution of offenses


                                 14
committed under a repealed statute which have not reached final

judgment.”   Id.; see also State v. Easton, 203 W. Va. 631, 647, 510

S.E.2d 465, 481 (1998) (“In addition to having determined that the

repeal or amendment of a penal statute does not change the nature

or   character    of    an    offense     committed   before     such     repeal      or

amendment became effective, [the Supreme Court of Appeals of West

Virginia]    also      [has]      announced    that   W.   Va.     Code      §    2-2-8

specifically preserves the right of the State to prosecute an

individual whose conduct was criminally prohibited at the time

he/she engaged therein, even if the applicable penal statute is

subsequently amended or repealed.”); Gibson v. Bechtold, 161 W. Va.

623, 626, 245 S.E.2d 258, 260 n.3 (1978) (“W. Va. Code § 2-2-8,

saving the right of the state to proceed against persons who

allegedly committed offenses under a law subsequently repealed.”).

      Because defendant Wise is not vicariously liable and because

plaintiff Poling has failed to sufficiently state a claim of

general   negligence         in   his   amended   complaint,     the    plaintiff’s

general negligence claim is dismissed as to defendant Wise.

C. Regardless of Defendant Williams’ Guilty Plea in a Criminal
Action, Plaintiff Poling’s Amended Complaint Fails to Allege the
Essential Elements of a Negligent Supervision Claim.

      Plaintiff     Poling’s        amended    complaint    does       not       contain

sufficient allegations that defendant Wise failed to properly

supervise defendant Williams and, that as a result, defendant

Williams committed a negligent act which proximately caused the


                                          15
plaintiff’s injury.   See Taylor v. Cabell Huntington Hosp., Inc.,

208 W. Va. 128, 134, 538 S.E.2d 719, 725 (2000) (holding that a

“claim of negligent supervision must rest upon a showing that the

[employer] failed to properly supervise [its employee] and, as a

result, [the employee] committed a negligent act which proximately

caused the appellant’s injury”).     Here, similar to the reasons

stated above, plaintiff Poling has failed to plead sufficient facts

alleging that defendant Wise failed to properly supervise defendant

Williams.   Specifically, as mentioned above, plaintiff Poling’s

assertion that defendant Wise has a habit of allowing use of

vehicles for personal use is insufficient to state a claim for

relief.   Accordingly, the plaintiff’s negligent supervision claim

is dismissed as to defendant Wise.

D. Regardless of Defendant Williams’ Plea of Guilty in a Criminal
Action, Plaintiff Poling's Amended Complaint Fails to Allege the
Essential Elements of a Negligent Entrustment Claim.

     For reasons similar to those stated above, plaintiff Poling’s

amended complaint does not sufficiently allege facts that suggest

that defendant Wise entrusted its vehicle to defendant Williams,

and that defendant Wise knew that defendant Williams is incompetent

or unfit to drive.    See Payne v. Kinder, 147 W. Va. 352, 369-70,

127 S.E.2d 726, 738 (1962) (“Liability for the negligence of the

incompetent driver to whom an automobile is entrusted does not

arise out of the relationship of the parties, but from the act of

entrustment of the motor vehicle, with permission to operate the


                                16
same, to one whose incompetency, inexperience, or recklessness is

known or should have been known by the owner.            Nor does such

liability rest upon imputed negligence or upon ownership or agency;

rather, it rests upon the combined negligence of the owner and the

driver.”).    Therefore, plaintiff Poling has failed to sufficiently

state a claim for negligent entrustment against defendant Wise.

Accordingly,    the   plaintiff’s    negligent   entrustment   claim   is

dismissed as to defendant Wise.

                            IV.     Conclusion

     For the reasons stated above, defendant Wise Services, Inc.’s

motion to dismiss the plaintiff’s amended complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6) (ECF No. 30) is GRANTED as

to defendant Wise.1

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.

     DATED:      November 20, 2019



                                    /s/ Frederick P. Stamp, Jr.
                                    FREDERICK P. STAMP, JR.
                                    UNITED STATES DISTRICT JUDGE




     1
      The claims in the amended complaint against defendant
Williams remain pending. However, as of the date of this order,
plaintiff Poling has not attempted to obtain service of process on
defendant Williams.

                                     17
